Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered February 4, 1993, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 21/2 to 5 years, unanimously affirmed.
Defendant’s claim that the People did not prove that he knew the weight of the drugs he possessed was not preserved by objection to the jury charge (People v Gray, 86 NY2d 10), and we decline to review it in the interest of justice. In any event, defendant’s knowledge of the weight of the drugs was proven by the evidence showing how he sold the drugs and the amount he possessed (People v Miller, 209 AD2d 187, lv granted 84 NY2d 1017). Concur—Kupferman, J. P., Ross, Asch, Nardelli and Tom, JJ.